Informal or Non-Responsive Amendment after Examiner Action
The reply filed on 06/29/2021 is not fully responsive to the prior Office action and non-compliant because of the following omission(s) or matter(s):  
From the amendment filed 06/29/2021, the newly submitted claims 32-34 and amended claims 1-2, 5-6, 15, 22, 26-28, 30 and remaining dependent claims of Claims 1 are now drawn to a new invention, namely, "A sol-gel formed according to a sol-gel formulation . . . having a peel strength of 30 or more pounds per inch of width under room temperature and wet squirt test conditions".  Applicants’ specification as filed describes at ¶s 0026, 0082, and 0087-0088:
“The term "sol-gel," a contraction of solution-gelation, refers to a reaction product of a series of reactions wherein a soluble metal species (typically a metal alkoxide or metal salt) hydrolyze to form a metal hydroxide. The soluble metal species usually contain organic ligands tailored to correspond with the resin in the bonded structure.  The soluble metal species undergoes heterohydrolysis and heterocondensation forming heterometal bonds e.g. Si-O-Zr . . . Depending on reaction conditions, the metal polymers may condense to colloidal particles or they may grow to form a network gel. The ratio of organics to inorganics in the polymer matrix is controlled to maximize performance of the sol-gel, such as adhesion capability, for a particular application.” 
“Sol-gel formulations were disposed onto a panel, such as a pitch horn of a rotor blade . . . The sol-gel formulation was then incubated and cured.” 
“Table 2 illustrates sol-gel formulations of the present disclosure and floating roller peel test results of sol gels formed from the sol-gel formulations.” 
“As shown in Table 3, the amounts of TPOZ and GAA can be varied in sol-gel formulations containing 0 wt% water and, after curing, the sol-gels formed have excellent FRP properties.’   

Hence, Applicants’ response is non-responsive because the amended claims are not directed to “a sol-gel formulation” or even a product by process for a “sol-gel formulation”.  Rather the amended claims are directed to “a cured product with a peel strength of a sol-gel formulation which itself as a formulation would not have a peel strength so the sol-gel is classified in CPC C09D1/00 or C09D5/00 and not with colloids like a sol-gel formulation of B01J13/003.  Also dependent claims 2, 4-8, 15-16, 25-28 and 30-31 are supposedly directed to “The sol-gel formulation of claim 1”, however amended claim 1 is for a sol-gel formed according to a sol-gel formulation so these dependent claims would also be for a sol-gel formed according to a sol-gel formulation wherein the sol-gel formulation is according to dependent claims 2, 4-8, 15-16, 25-28 and 30-31.  
Applicants received an action on the merits for the originally elected invention of claims 1-16 of a sol-gel formulation in the Office Action with election dated 05/15/2019, 
Because the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a). 

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787